Case 2:17-cr-20274-BAF-DRG ECF No. 503, PageID.4073 Filed 08/19/21 Page 1 of 3



                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

        Plaintiff,                                Case No. 17-cr-20274
                                                  Judge: Bernard A. Friedman
 v.
 D-1 Jumana Nagarwala
 D-2 Fakhruddin Attar
 D-3 Farida Attar
 D-6 Fatema Dahodwala

        Defendants.


           STIPULATION TO EXTEND MOTION FILING DEADLINE

      Because there are pending motions, to wit, Sealed Motion to Suppress[469]

and Motion to Dismiss[487] which will be argued before this Honorable Court on

September 15, 2021, the United States Government, by and through its attorneys and

Defendants, by and through their attorneys, do hereby stipulate and agree that the

motion filing cutoff date for all remaining pretrial motions, other than motions in

limine, currently set for August 31, 2021 shall be extended 60 days after this

Honorable Court enters its rulings on the above cited pending motions. Because the

date of the Court’s rulings on the above cited motions is uncertain, the parties further

agree that after the Court enters its rulings on the two pending motions, the parties

shall then file a stipulation selecting a date certain to file all remaining pretrial

motions.
Case 2:17-cr-20274-BAF-DRG ECF No. 503, PageID.4074 Filed 08/19/21 Page 2 of 3



                                    Respectfully submitted,
 DATED: August 17, 2021

 s/ Brian M. Legghio                s/ Shannon M. Smith
 BRIAN M. LEGGHIO                   SHANNON M. SMITH
 Attorney for Fatema Dahodwala      Attorney for Jumana Nagarwala

 s/ Mary Chartier-Mittendorf      s/ Matthew R. Newburg
Mary Chartier-Mittendorf          MATTHEW R. NEWBURG
Attorney for Fakhruddin Attar     Attorney for Farida Attar




s/Sara Woodward                     s/ John Neal
Assistant U.S. Attorney             Assistant U.S. Attorney
SARA WOODWARD                       JOHN NEAL

s/ Amy Markopoulos
 DOJ Trial Attorney
 AMY MARKOPOULOS

DATED: August 17, 2021
Case 2:17-cr-20274-BAF-DRG ECF No. 503, PageID.4075 Filed 08/19/21 Page 3 of 3



                     UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

        Plaintiff,                               Case No. 17-cr-20274
                                                 Judge: Bernard A. Friedman
 v.
 D-1 Jumana Nagarwala
 D-2 Fakhruddin Attar
 D-3 Farida Attar
 D-6, Fatema Dahodwala

        Defendant.

        ORDER GRANTING TIME EXTENSION FOR MOTION
                    FILING DEADLINE

      Upon stipulation of the parties and the Court being fully advised of the

circumstances;

      IT IS HEREBY ORDERED that the pretrial motion filing deadline for

motions, other than motions in limine, shall be extended from the presently scheduled

date of August 31, 2021. It is further Ordered that the parties submit another

stipulation affixing the final pretrial motion cut-off date sixty (60) days after the

Court enters its rulings on the pending Sealed Motion to Suppress [469] and the

Motion to Dismiss [487]


IT IS SO ORDERED:

                                            s/Bernard A. Friedma _____
 Dated: August 19, 2021                     BERNARD A. FRIEDMAN
 Detroit, Michigan                          SENIOR U.S. DISTRICT JUDGE
